Exhibit 10.1

LOAN AGREEMENT

This Loan Agreement ("Agreement") is made and entered into as of April 2, 2001,
by and between E-Loan, Inc., a Delaware corporation ("Company"), and Christian
Larsen ("Lender").

RECITALS

A. The Company desires the availability of additional liquidity by means of a
loan facility which Lender is willing to provide to the Company upon the terms
and subject to the conditions set forth in this Agreement.

B. The Company and Lender desire to enter into this Agreement to set forth the
terms and conditions of the loan facility.

TERMS AND CONDITIONS

NOW, THEREFORE, the parties hereto agree as follows:

Loan Commitment
. Lender hereby agrees to loan or advance to the Company up to a maximum of
$7,500,000 (the "Loan Commitment"), which the Company may, in its sole and
absolute discretion, draw down at any time or from time to time, upon 48 hours
prior notice to Lender. The Loan Commitment shall be adjusted downward on a
dollar-for-dollar basis by the amount which the Company owes Lender from time to
time pursuant to that certain promissory note dated March 31, 2001 in the
principal amount of $3,000,000 given by the Company to Lender and due April 15,
2001. The obligation of Company pursuant to the Loan Commitment shall be
suspended during any period in which the Company shall not be in compliance with
each and every covenant pursuant to its Senior Indebtedness. Senior Indebtedness
means any sums due, owing or payable under, as a result of, or with respect to
any warehouse, revolving or general lines of credit, regardless of the amount(s)
or terms thereof, whether such credit facilities are now existing or are
hereafter obtained by the Company, for use primarily to fund, on a short-term or
temporary basis, mortgage loans, automobile purchase and lease contracts, and
other conditional or installment sale contracts or similar loan transactions,
including, without limitation, the credit facilities provided to the Company by
Greenwich Capital Financial Products, Inc., GE Capital Mortgage Services, Inc.,
as security agent for Cooper River Funding Inc. and Bank One, NA, and any and
all extensions, renewals, amendments and modifications thereto and replacements
thereof and any similar facilities thereto.
Terms of the Promissory Loan
. Upon each draw down pursuant to the Loan Commitment, the Company will issue
and deliver to Lender its Promissory Note or Notes, in the form of
Exhibit A
attached hereto and incorporated herein by this reference (the "
Promissory Note
" or "
Promissory Notes
"). The Promissory Notes will bear interest at the rate of the lower of 12% per
annum or the maximum legal rate allowed. The Promissory Notes will be due and
payable on January 5, 2002, subject to acceleration of the maturity date as
provided in Section 4 hereof. The Promissory Notes will be secured pursuant to a
Security Agreement in the form of
Exhibit B
hereto.
Adjustments to Principal Amount of Loan Commitment
. If, at any time prior to January 5, 2002, the Company secures any new equity
or any subordinated debt with repayment terms no earlier than January 5, 2002,
then the Loan Commitment shall be reduced, dollar-for-dollar, by the amount by
the aggregate principal sum of the securities sold.
Acceleration
. The maturity date of the Promissory Note(s) will be accelerated if, but only
to the extent that, the Company secures any new equity or any subordinated debt
with repayment terms no earlier than January 5, 2002.
Time is of the Essence
. Time is of the essence with respect to each and every term and condition of
this Agreement.
Notices
. All notices or other written communications required or permitted to be given
by Agreement shall be deemed given if personally delivered or five (5) days
after it has been sent (the date of posting shall be considered as the first day
and there shall be excluded any Sundays, legal holidays or other days upon which
the United States mail generally is not delivered) by United States registered
or certified mail, postage prepaid, property addressed to the party to receive
the notice at the following address or any other address given to the other
party in the manner provided by this Section 6:

If to Lender:

Christian Larsen
℅ E-Loan, Inc.
5875 Arnold Road, Suite 100
Dublin, California 94568

If to the Company:

E-Loan, Inc.
5875 Arnold Road, Suite 100
Dublin, California 94568
Attention: Joseph J. Kennedy

Severability
. If any provision of this Agreement is determined to be invalid or
unenforceable, the provision shall be deemed to be severable from the remainder
of this Agreement and shall not cause the invalidity or unenforceability of the
remainder of this Agreement.
Attorneys' Fees and Litigation Costs
. If any legal action or other proceeding is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any provision of this Agreement, the
successful or prevailing party shall be entitled to recover reasonable
attorneys' fees and other costs incurred in that action or proceeding, in
addition to any other relief to which it may be entitled.
Governing Law
. This Agreement shall be governed by, interpreted under, and construed and
enforced in accordance with the internal laws, and not the laws pertaining to
conflicts or choice of laws, of the State of California applicable to agreements
made and to be performed wholly within the State of California.
Captions
. The captions of the sections and subsections of this Agreement are included
for reference purposes only and are not intended to be a part of the Agreement
or in any way to define, limit or describe the scope or intent of the particular
provision to which they refer.
Counterparts
. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
Entire Agreement; Amendment
. This Agreement contains the entire understanding between the parties with
respect to the subject matter hereof and supersedes any and all prior and
contemporaneous written or oral negotiations and agreements between them
regarding the subject matter hereof. This Agreement may be amended only in a
writing signed by both of the parties.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above mentioned.

"COMPANY"

E-Loan, Inc., a Delaware corporation

By: /s/ Joseph J. Kennedy
Joseph J. Kennedy, President and Chief Operating Officer

"LENDER"




/s/ Christian Larsen
CHRISTIAN LARSEN









--------------------------------------------------------------------------------








EXHIBIT A

E-LOAN, INC.

PROMISSORY NOTE

$[Amount of Draw Down]

[Date of Draw Down]

Dublin, California

 

E-LOAN, INC., a Delaware corporation (the "Company"), the principal office of
which is located at 5875 Arnold Road, Suite 100, Dublin, California 94568, for
value received hereby promises to pay to Christian Larsen (the "Lender"), or his
registered assigns, on or before January 5, 2002 (the "Maturity Date"), the
principal sum of [Amount of Draw Down]Dollars ($[              ;     ]). All
unpaid amounts of principal and interest shall be due and payable in full on the
Maturity Date.

This Promissory Note is issued pursuant to that certain Loan Agreement between
Lender and Borrower dated as of April 2, 2001 (the "Loan Agreement"). All
defined terms herein shall have the meanings ascribed to them in the Loan
Agreement.

The Company also promises to pay interest on the unpaid principal amount hereof
from the date hereof until paid at the rate of ten percent (12%) per annum.
Notwithstanding the preceding, in the event that this Promissory Note is not
repaid on or before the Maturity Date, interest on this Promissory Note shall
continue to accrue and be added to the unpaid principal at the rate of twelve
percent (12%) per annum compounded weekly. Notwithstanding anything to the
contrary contained elsewhere in this Promissory Note, the Company and Lender
agree that in no event shall the interest paid or payable under this note exceed
the maximum non-usurious interest rate (the "Maximum Rate") that at any time or
from time to time may be contracted for, taken, reserved, charged or received
for money loaned under the laws of the State of California. If, in any period,
the interest rate, absent any limitation in this Promissory Note, would exceed
the Maximum Rate, then the interest rate for that period shall be the Maximum
Rate, and, if in future periods, that interest rate would otherwise be less than
the Maximum Rate, then that interest rate shall remain at the Maximum Rate until
such time as the amount of interest paid hereunder equals the amount of interest
which would have been paid if the same had not been limited by the Maximum Rate.
Any payment by the Company will in any event be applied first to accrued and
unpaid interest and then to principal.

All payments of principal and interest in respect of this Promissory Note shall
be made in lawful money of the United States of America to Lender at 5875 Arnold
Road, Suite 100, Dublin, California 94568, or such other place as shall be
designated in writing for such purpose.

The principal amount, together with all accrued interest thereon, of this
Promissory Note may be prepaid at any time or from time to time without penalty.

The obligations of the Company pursuant to this Promissory Note are secured
pursuant to a Security Agreement between the Company and Lender dated as of
April 2, 2001. The obligations of the Company under this Promissory Note and the
rights the Lender to receive payments hereunder are subordinated to the
obligations that the Company has to Bank One, NA under the terms of that certain
Loan Agreement dated as of April 2, 2001 between Bank One, NA and the Company
(the "Bank One Agreement"). The Lender may receive payments under this
Promissory Note so long as there has been no event of default under the Loan
Agreement, and so long as such payments would not cause an event of default
under the Loan Agreement. The obligations of the Company under this Promissory
Note are secured by a lien against certain of the Company's assets, and such
lien is and shall remain junior in priority to the lien in favor of Bank One. NA
as provided under the Bank One Agreement. Upon an event of default under the
Bank One Agreement, the Lender shall receive no payments under this Promissory
Note unless and until the obligations under the Bank One Agreement are
indefeasibly paid in full or the default is waived or otherwise cured.

The Company promises to pay all reasonable costs and expenses, including
reasonable attorneys' fees, incurred in the collection and enforcement of this
Promissory Note. The Company hereby consents to renewals and extensions of time
at or after the Maturity Date hereof, without notice. The Company for itself and
its legal successors and assigns, hereby waives diligence, presentment, protest,
dishonor, notice of dishonor, demand and notice of every kind.

No extension of time for payment of any amount owing hereunder shall affect the
liability of the Company or any person or entity, now or at any time hereafter,
liable for payment of the indebtedness evidenced hereby. No delay by the
Company, including any delay because of a default under the Bank One Agreement,
or the Lender hereof in exercising any power or right hereunder shall operate as
a waiver of any power or right hereunder. No waiver or modification of the terms
of this Promissory Note shall be valid unless in writing and signed by the
Lender.

This Promissory Note shall be deemed made and delivered under, and shall be
governed by, the internal laws of the State of California in all respects.

IN WITNESS WHEREOF, the Company has caused this Promissory Note to be executed
and delivered by its duly authorized officers, as of the date and place first
above written.


E-LOAN, INC., a Delaware corporation


By

Joseph J. Kennedy

President








--------------------------------------------------------------------------------








EXHIBIT B

SECURITY AGREEMENT

This Security Agreement ("Agreement") is made and entered into as of April 2,
2001, by and between E-Loan, Inc., a Delaware corporation ("Company" or
"Debtor"), and Christian Larsen ("Secured Party").

RECITALS

A. This Agreement is entered into pursuant to that Loan Agreement dated April 2,
2001 between the Company and Secured Party pursuant to which Secured Party has
agreed to provide a loan commitment in the maximum amount of $7,500,000 (the
"Loan Commitment")

B. The Company and Secured Party desire to enter into this Agreement pursuant to
which the Company grants to the Secured Party, a security interest in the
Collateral (as that term is hereinafter defined) to secure the Company's
obligations pursuant to the Loan Commitment.

TERMS AND CONDITIONS

NOW, THEREFORE, the parties hereto agree as follows:

    Definitions
    .
    Specific Terms
    . As used in this Agreement, the following terms have the following
    meanings:
    
    "Account Debtor" means any Person who is or who may become obligated under,
    with respect to, or on account of, any account, Contract, general
    intangible, or negotiable collateral.
    
    "Code" means the California Uniform Commercial Code, as in effect from time
    to time.
    
    "Collateral" means all of Debtor's right, title and interest in and to each
    of the following:
    
     a. All Contracts, chattel paper, electronic chattel paper, lease
        agreements, conditional and installment sales contracts, other
        instruments or documents (which shall include any and all certificates
        of title and other such security instruments), evidencing both a debt
        and security interest in motor vehicles;
     b. All equipment, computer hardware and software, fixtures, securities,
        customer lists and other goods wherever located, now owned or hereafter
        acquired by Debtor, and any and all present and future tax refunds of
        any kind whatsoever to which Debtor is now or shall hereafter become
        entitled;
     c. All of Debtors Books; and
     d. All proceeds and products, whether tangible or intangible, of any of the
        foregoing, including proceeds of insurance covering any or all of the
        Collateral, and any and all accounts, general intangibles, negotiable
        collateral, money, deposit accounts, or other tangible or intangible
        property resulting form the sale, exchange, collection or other
        disposition of any of the foregoing, or any portion thereof or interest
        therein, and the proceeds thereof.
        
        PROVIDED, HOWEVER, that the Collateral set forth above shall not in any
        event include property included in the "Collateral" described in the
        Warehouse Credit Agreement dated as of June 24, 1998, as amended, among
        Cooper River Funding Inc., GE Capital Mortgage Services, Inc. and
        Borrower, or the property included in the "Collateral" described in the
        Master Loan and Security Agreement dated as of May 20, 1999 between
        Greenwich Capital Mortgage Services, Inc. and Borrower.
    
    "Contracts" means chattel paper, conditional or installment sales contracts,
    other instruments or documents arising from the financing of the purchase of
    motor vehicles evidencing both a debt and security interest in such motor
    vehicles.
    
    "Debtor's Books" means all of the Debtor's books and records including:
    ledgers; records indicating, summarizing, or evidencing the Debtor's
    properties or assets (including the Collateral) or liabilities; all
    information relating to the Debtor's business operations or financial
    condition; and all computer programs, disk or tape files, printouts, runs,
    or other computer prepared information.
    
    "Event of Default" means a default under the Promissory Notes and any breach
    by Debtor of any provision of this Agreement.
    
    "Person" means an individual, partnership, corporation, limited liability
    company, business trust, joint stock company, trust, unincorporated
    association, joint venture, governmental authority or other entity of
    whatever nature.
    
    "Rights" means rights, remedies, powers, privileges and benefits.
    
    "Senior Indebtedness" means any sums due, owing or payable under, as a
    result of, or with respect to any warehouse, revolving or general lines of
    credit, regardless of the amount(s) or terms thereof, whether such credit
    facilities are now existing or are hereafter obtained by Debtor, for use
    primarily to fund, on a short-term or temporary basis, mortgage loans,
    automobile purchase and lease contracts, and other conditional or
    installment sale contracts or similar loan transactions, including, without
    limitation, the credit facilities provided to Debtor by Greenwich Capital
    Financial Products, Inc., GE Capital Mortgage Services, Inc., as security
    agent for Cooper River Funding Inc. and Bank One, NA, and any and all
    extensions, renewals, amendments and modifications thereto and replacements
    thereof and any similar facilities thereto.
    
    Other Definitional Provisions
    .
     a. All capitalized terms not otherwise defined in this Agreement shall have
        the same meanings Loan Commitment, the Promissory Notes delivered
        pursuant to the Loan Commitment, or the Code.
     b. The words "hereof" and "hereunder" and words of similar import when used
        in this Agreement shall refer to this Agreement as a whole and not to
        any particular provision of this Agreement, and section, subsection,
        schedule and exhibit references are to this Agreement unless otherwise
        specified.

 1. Attachment of Security Interest. Debtor hereby grants and assigns to Secured
    Party a security interest (the "Security Interest") in and to the Collateral
    to secure payment by Debtor of its obligations pursuant to the Loan
    Commitment and the Promissory Notes. In addition, the Security Interest
    thereby created shall attach immediately upon execution of this Agreement by
    Debtor and shall secure (a) any and all amendments, extensions, renewals of
    the Promissory Note; (b) strict performance and observance of all
    agreements, warranties and covenants contained in the Loan Commitment and
    the Promissory Notes and this Agreement; and (c) the repayment of all monies
    expended by the Secured Party under the provisions hereof, with interest
    thereon from the date of expenditure at the highest lawful rate.
    Subordination of Security Interest
    . The Security Interest granted by Debtor to the Secured Party pursuant to
    this Agreement shall be subject, junior and subordinate to the Senior
    Indebtedness. At the request of Debtor, Secured Party agrees to promptly
    execute and delivery, at any time and from time to time, as requested by the
    holders of the Senior Indebtedness, subordination agreements, on forms
    requested by the holder(s) of the Senior Indebtedness, and other evidence or
    agreements ratifying, confirming and/or consenting to the subordination of
    the Secured Party's Security Interest to the lien(s) in favor of the
    holder(s) of the Senior Indebtedness.
    Disposition of Collateral
    . Secured Party shall apply the proceeds of any sale or other disposition of
    the Collateral under this Section 4 in the following order: first, to the
    payment of all its expenses incurred in retaking, holding, and preparing any
    of the Collateral for sale or other disposition, in arranging for such sale
    or other disposition, and in actually selling or disposing of the same (all
    of which are part of the obligations secured by this Agreement); second,
    toward repayment of amounts expended by Secured Party under Section 6;
    third, toward payment of the balance of the obligations secured by this
    Agreement in such order and manner as Secured Party, in its discretion, may
    deem advisable, or as a court of competent jurisdiction may direct, fourth,
    to Debtor. If the proceeds are insufficient to pay the obligations secured
    by this Agreement in full, Debtor shall remain liable for any deficiency.
    The Collateral may be sold, transferred or otherwise disposed of by Debtor
    in the ordinary course of business for a fair consideration and upon
    commercial credit terms.
    Affirmative Covenants of Debtor
    . So long as any sums are due the Secured Party under the Promissory Note or
    this Agreement, Debtor hereby covenants and agrees as follows:
    Corporate Existence, Etc.
    At all times to preserve and keep in full force and effect its corporate
    existence and rights and franchises material to its business.
    Insurance
    . To maintain or cause to be maintained, with financially sound and
    reputable insurers, insurance with respect to its properties and business
    against loss or damage of the kinds customarily insured against by
    corporations of established reputation engaged in the same or similar
    businesses and similarly situated, of such types and in such amounts as are
    customarily carried under similar circumstances by such other corporations.
    Every policy of insurance referred to in this Section shall contain an
    agreement by the insurer that it will not cancel such policy except after 30
    days prior written notice to Secured Party.
    Inspection
    . To permit any authorized representatives designated by the Secured Party
    to visit and inspect any of the properties of the Debtor and Debtor's Books,
    and to make copies and take extracts therefrom, and to discuss Debtor's
    affairs, finances and accounts with its officers and independent public
    accountants, all at such reasonable times during normal business hours and
    as often as may be reasonably requested.
    Compliance with Laws, Etc.
    To exercise due diligence in order to comply with the requirements of all
    applicable laws, rules, regulations and orders of any governmental
    authority, noncompliance with which would materially and adversely affect
    the business, properties, assets, operations or condition (financial or
    otherwise) of Debtor.
    Notice of Default under Senior Indebtedness
    . Debtor shall promptly deliver to Secured Party any written notice which it
    receives from any holder(s) of the Senior Indebtedness of any claim of
    breach or default under the Senior Indebtedness or of any event or
    occurrence which with notice or the passage of time, or both, constitutes or
    may constitute a breach or default under the Senior Indebtedness.
    Attachment of Collateral; Litigation
    . Debtor shall immediately notify Secured Party of any attachment or other
    legal process levied against the Collateral and the commencement, or
    threatened commencement, of any legal action against Debtor and/or the
    Collateral.
    Consents and Approvals
    . At Debtor's expense and Secured Party's request, before or after an Event
    of Default, Debtor shall file or cause to be filed such applications and
    take such other actions as Secured Party may request to obtain the consent
    or approval of any governmental authority to Secured Party's Rights
    hereunder, including, without limitation, the right to sell all the
    Collateral upon an Event of Default without additional consent or approval
    from such governmental authority (and, because Debtor agrees that Secured
    Party's remedies at law for failure of Debtor to comply with this provision
    would be inadequate and that such failure would not be adequately
    compensable in damages, Debtor agrees that its covenants in this provision
    may be specifically enforced).

    Remedies in Favor of Secured Party
    . Upon the occurrence of an Event of Default, Secured Party shall have the
    following rights and remedies:
    Statutory Rights
    . Secured Party shall have all rights and remedies afforded a secured party
    by the chapter on "Default" of Division 9 of the Code, in addition to the
    rights and remedies provided in this Agreement or otherwise permitted by
    law.
    Notice to Account Debtors
    . The Secured Party may, after the occurrence and during the continuance of
    an Event of Default, (a) notify Account Debtors that the Collateral has been
    assigned to the Secured Party and that the Secured Party has a security
    interest therein, and (b) collect the accounts, Contracts, general
    intangibles, and negotiable collateral directly from the Account Debtors and
    charge the collection costs and expenses to the Company. Debtor agrees that
    it will hold in trust for the Secured Party, as the Secured Party trustee,
    any collections that it receives and immediately will deliver said
    collections to the Secured Party in their original form as received by
    Debtor.
    Remedies Cumulative
    . The rights and remedies of the Secured Party under this Agreement shall be
    cumulative. The Secured Party shall have all other rights and remedies not
    inconsistent herewith as provided under the Code, by law, or in equity. No
    exercise by Secured Party of one right or remedy shall be deemed an
    election, and no waiver by Secured Party of any Event of Default shall be
    deemed a continuing waiver. No delay by the Secured Party shall constitute a
    waiver, election, or acquiescence by it.

    Financing Statement
    . Debtor shall sign and execute alone or with the Secured Party any
    financing statements, notices or other document or procure any document
    reasonably requested by the Secured Party in order to create, perfect or
    continue the security interest created by this Agreement.
    Waiver of Demand, Etc.
    Debtor hereby expressly waives demand, presentment, protest and notice of
    protest and notice of dishonor with respect to any and all instruments and
    commercial paper, included in or evidencing any of the obligations, and any
    and all other demands and notices of any kind or nature whatsoever with
    respect to the obligations and this Agreement, except such as are expressly
    provided for herein. No notice to or demand on Debtor which the Secured
    Party may elect to give shall entitle Debtor to any other or further notice
    or demand in the same, similar or other circumstances.
    Indemnification
    . Debtor hereby assumes all liability for the Collateral, for the Security
    Interest, and for any use, possession, maintenance, and management of, all
    or any of the Collateral, including, without limitation, any taxes arising
    as a result of, or in connection with, the transactions contemplated herein,
    and agrees to assume liability for, and to indemnify and hold Secured Party
    harmless from and against, any and all claims, causes of action, or
    liability, for injuries to or deaths of persons and damage to property,
    howsoever arising from or incident to such use, possession, maintenance, and
    management, whether such persons be agents or employees of Debtor or of
    third parties, or such damage be to property of Debtor or of others. Debtor
    agrees to indemnify, save, and hold Secured Party harmless from and against,
    and covenants to defend Secured Party against, any and all losses, damages,
    claims, costs, penalties, liabilities, and expenses, including, without
    limitation, court costs and reasonable attorneys' fees, howsoever arising or
    incurred because of, incident to, or with respect to Collateral or any use,
    possession, maintenance, or management thereof (a "
    Claim
    "). In the event that any Claim is brought against Secured Party, Secured
    Party agrees to give prompt written notice to Debtor with respect to same,
    together with a copy of such claim, and so long as no Event of Default shall
    have occurred and be continuing, Debtor shall have the right in good faith
    and by appropriate proceedings to defend Secured Party against such Claim
    and employ counsel acceptable to Secured Party to conduct such defense (at
    Debtor's sole expense) so long as such defense shall not involve any danger
    of the foreclosure, sale, forfeiture or loss, or imposition of any Lien,
    other than a Permitted Lien, on any part of the Collateral, or subject
    Secured Party to criminal liability. Should Debtor elect to engage its own
    counsel acceptable to Secured Party, Secured Party may continue to
    participate in the defense of any such claim and will retain the right to
    settle any such matter on terms and conditions satisfactory to Secured Party
    and Debtor. All such settlements shall be paid by and remain the sole
    responsibility of Debtor. In the event Debtor does not accept the defense of
    the Claim as provided above, Secured Party shall have the right to defend
    against such Claim, in its sole discretion, and pursue its rights hereunder.
    Notices
    . All notices or other written communications required or permitted to be
    given by Agreement shall be deemed given if personally delivered or five (5)
    days after it has been sent (the date of posting shall be considered as the
    first day and there shall be excluded any Sundays, legal holidays or other
    days upon which the United States mail generally is not delivered) by United
    States registered or certified mail, postage prepaid, property addressed to
    the party to receive the notice at the following address or any other
    address given to the other party in the manner provided by this Section 10:

    If to Secured Party:
    
    Christian Larsen
    c/o E-Loan, Inc.
    5875 Arnold Road, Suite 100
    Dublin, California 94568
    
     
    
    If to the Debtor:
    
    E-Loan, Inc.
    5875 Arnold Road, Suite 100
    Dublin, California 94568
    Attention: Joseph J. Kennedy
    
    With a copy to:
    
    Allen Matkins Leck Gamble & Mallory, LLP
    333 Bush Street, Suite 1700
    San Francisco, California 94104
    Attention: Roger S. Mertz, Esq.

    Severability
    . If any provision of this Agreement is determined to be invalid or
    unenforceable, the provision shall be deemed to be severable from the
    remainder of this Agreement and shall not cause the invalidity or
    unenforceability of the remainder of this Agreement.
    Attorneys' Fees and Litigation Costs
    . If any legal action or other proceeding is brought for the enforcement of
    this Agreement, or because of an alleged dispute, breach, default or
    misrepresentation in connection with any provision of this Agreement, the
    successful or prevailing party shall be entitled to recover reasonable
    attorneys' fees and other costs incurred in that action or proceeding, in
    addition to any other relief to which it may be entitled.
    Governing Law
    . This Agreement shall be governed by, interpreted under, and construed and
    enforced in accordance with the internal laws, and not the laws pertaining
    to conflicts or choice of laws, of the State of California applicable to
    agreements made and to be performed wholly within the State of California.
    Captions
    . The captions of the sections and subsections of this Agreement are
    included for reference purposes only and are not intended to be a part of
    the Agreement or in any way to define, limit or describe the scope or intent
    of the particular provision to which they refer.
    Counterparts
    . This Agreement may be executed in one or more counterparts, each of which
    shall be deemed an original, but all of which together shall constitute one
    and the same instrument.
    Entire Agreement; Amendment
    . This Agreement contains the entire understanding between the parties with
    respect to the subject matter hereof and supersedes any and all prior and
    contemporaneous written or oral negotiations and agreements between them
    regarding the subject matter hereof. This Agreement may be amended only in a
    writing signed by both of the parties.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above mentioned.

"COMPANY" or "DEBTOR"

E-Loan, Inc., a Delaware corporation

By: _______________________
Joseph J. Kennedy, President and Chief Operating Officer

"SECURED PARTY"

 

____________________________________

CHRISTIAN LARSEN

 

 








--------------------------------------------------------------------------------






